Citation Nr: 1202462	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar degenerative changes from April 8, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to June 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  During the course of the appeal the RO issued a rating decision in May 2007 that granted a rating of 20 percent for the service-connected lumbosacral spine disability effective from April 8, 2007. 

In May 2009 the Board issued a decision that inter alia denied any increased rating for the lumbosacral spine disability.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010 the Court issued an Order granting a Joint Motion of the Parties to vacate so much of the Board's decision as pertained to the evaluation of the lumbosacral spine disability before and after April 8, 2007.  Subsequently, in February 2011, the Board again denied any increased rating for the Veteran's lumbosacral spine disability.  The Veteran again appealed.   In August 2011, the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision pertaining to the evaluation of the lumbosacral spine disability from April 8, 2007 and to remand the matter to the Board for action consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2011 Joint Motion, the parties found that in the February 2011 decision, the Board had discussed specific findings from an April 2007 VA examination indicating that the Veteran experienced pain throughout the range of forward flexion.  However, the Board did not go on to provide a complete analysis as to whether the Veteran might be entitled to an increased rating by applying the criteria presented in Deluca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the parties found that remand of the claim was required so that such analysis could be undertaken.

Subsequent to the Court order granting the Joint Motion, the appellant submitted some additional evidence and affirmatively indicated that she desired that her claim be remanded so that the RO/AMC could review the newly submitted evidence.  On remand, the RO/AMC should obtain all available VA records of treatment and evaluation of the Veteran's low back disability from May 2007 to the present.  The RO/AMC also should ask the Veteran to identify any additional sources of recent treatment or evaluation for low back disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

After obtaining any outstanding, pertinent treatment records, the Veteran should be scheduled for a VA examination by an appropriate physician to assess the current severity of her service-connected low back disability.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all available VA records of treatment and evaluation of the Veteran's low back disability from May 2007 to the present.  The RO/AMC should also ask the Veteran to identify any additional sources of recent treatment or evaluation for low back disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

2.  The RO/AMC should arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's lumboscral spine disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  In particular, the examiner should assess the range of motion of the lumbar spine in degrees to include forward flexion, extension, left and right lateral flexion, left and right lateral rotation, and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion), as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy. It also should be indicated to the extent possible the additional functional loss due to pain on use. Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


